859 F.2d 152
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chester Wheeler CAMPBELL, Plaintiff-Appellant,v.Michael G. CURTIS;  Jane Hair Rose;  Raymond L. Frank, Jr.;Carol W. Muller;  Carol P. Getty;  Roy C. Hayes;  KeithCorbett;  Kenneth Walton;  Patrick Bresnahan;  3 UnnamedU.S. Marshals, Defendants-Appellees.
No. 88-1293.
United States Court of Appeals, Sixth Circuit.
Sept. 22, 1988.

Before BOYCE F. MARTIN Jr. and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se federal prisoner, a prolific litigant, appeals the dismissal of his action filed pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).


3
Campbell brought suit against several federal officials, alleging that they had conspired to deny him a fair hearing on a parole violation charge, and seeking compensatory and punitive damages.  The district court granted the defendants' motion to dismiss for failure to state a claim pursuant to Fed.R.Civ.P. 12(b)(6).


4
Upon review, we conclude that the dismissal of this action was proper, as plaintiff could prove no set of facts which would entitle him to the relief requested.   Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987).  Plaintiff's conclusory allegations were insufficient to state a claim, Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986), and the record contains more than ample evidence that probable cause existed to find plaintiff in violation of his parole.


5
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.